Citation Nr: 0107969	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  00-05 590	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1956 to May 
1960.  He also had reserve service, with a period of active 
duty in March 1991.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a September 1999 RO decision, which denied the 
veteran's claim of service connection for hearing loss.


REMAND

The veteran in this case currently contends that he incurred 
a hearing loss disability while in service as evidenced by 
the notion that his entrance examination was silent for 
hearing loss, while his separation examination contained a 
notation indicating hearing loss.

A VA service medical record, dated in June 1956, indicates 
that upon induction into service, the veteran received a 
15/15 on a whisper test.  In addition, he reported no self 
history of having had any type of hearing loss.  

The veteran's service medical record dated in May 1960, 
indicates the veteran underwent a separation examination, 
which included audiometric testing.  The examining physician 
noted that while there was no evidence of active disease, 
there was hearing loss, which was not considered disabling.  

It is noted that since the veteran underwent audiometric 
testing in 1960, test results were given in American 
Standards Association (ASA) units, rather than International 
Standard Organization (ISO) units.  VA regulations are based 
on ISO units.  Therefore, the veteran's 1960 audiometric test 
results must be converted into ISO units, and subsequently 
evaluated in accordance with 38 C.F.R. § 3.385.

In addition VA must assure that all development has been 
completed in accordance with the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

The law requires full compliance with all orders in this 
remand Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or statement of medical opinion must 
read the entire remand, to include the 
explanatory paragraphs above the numbered 
instructions. 

2.  The RO should undertake all 
developments required under the Veterans 
Claims Assistance Act of 2000.

3.  The RO should obtain and associate 
with the claims folder all relevant 
private and VA treatment records that 
have not already been made part of the 
claims folder.  

4.  The veteran must be scheduled for a VA 
audiological examination.  All studies deemed 
appropriate should be performed, and all findings 
should be set forth in detail.  The examiner must 
review the entire claims folder and a copy of this 
remand prior to the examination.  In the report of 
the examination, the examiner should respond 
specifically to each of the following items:

(a.)  Prior to the veteran's audiological 
examination, the examiner should perform a thorough 
review of the veteran's claims file and medical 
history and should state in the examination report 
that such a review has been conducted.

(b.)  The veteran's audiological examination must 
be performed in accordance with 38 C.F.R. §§ 4.85, 
Tables VI, VII (1999).  If it is not possible to 
test the veteran in accordance with these 
guidelines, the examiner must state the basis for 
such assertion.

(c.)  What are the average pure tone decibel 
threshold in the veteran's right ear at the 
frequencies 500, 1,000, 2,000, 3,000 and 4,000 
Hertz? 

(d.)  What are the average pure tone decibel 
threshold in the veteran's left ear at the 
frequencies 500, 1,000, 2,000, 3,000 and 4,000 
Hertz? 

(e.)  Based on the results of the veteran's 
audiometric test, what if any hearing loss does the 
veteran have?

(f.)  If the veteran does indeed have hearing loss, 
the examiner should indicate whether it is at least 
as likely as not that such is etiologically related 
to service.

(g.)  Are the veteran's audiometric test results 
consistent with the results of previous audiometric 
tests contained in the veteran's claims file.  If 
test results are not consistent, please explain any 
inconsistencies.

(h.)  Based on a Maryland CNC word test, what is 
the percentage of correct speech discrimination in 
the veteran's right ear?

(i.)  Based on a Maryland CNC word test, what is 
the percentage of correct speech discrimination in 
the veteran's left ear?

(j.)  Based on the results of the veteran's 
Maryland CNC word test, what if any hearing loss 
does the veteran have?

(k.)  If the veteran does indeed have hearing loss, 
the examiner should indicate whether it is at least 
as likely as not that such is etiologically related 
to service.

	If the examiner determines that it is not feasible 
to respond to any of the above items, the examiner 
should identify specifically to which it is not 
feasible to respond. 

The veteran must be properly informed of 
his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

6.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

7.  The RO should review the veteran's 
claims based on all of the evidence on 
file.  All appropriate laws and 
regulations should be applied.  If the 
benefit being sought by the veteran is 
not resolved to his satisfaction, he and 
his representative should be sent a 
supplemental statement of the case.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




